SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For08 May2015 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX 99.1 Result of AGM   Exhibit No: 99.1 ﻿ INTERCONTINENTAL HOTELS GROUP PLC Results of 2015 Annual General Meeting The Annual General Meeting of InterContinental Hotels Group PLC was held on Friday 8 May 2015. All resolutions set out in the Notice of Meeting were duly passed on a poll. The number of votes for and against each of the resolutions put before the Meeting and the number of votes withheld were as follows: RESOLUTION VOTES FOR % VOTES AGAINST % TOTAL VOTES VOTES WITHHELD 1 Receipt of financial statements 2014 2 Approval of Annual Report on Directors' Remuneration 2014 3 Declaration of final dividend 4(a) Election of Anne Busquet as a Director 4(b) Election of Jo Harlow as a Director 4(c) Re-election of Patrick Cescau as a Director 4(d) Re-election of Ian Dyson as a Director 4(e) Re-election of Paul Edgecliffe-Johnson as a Director 4(f) Re-election of Jennifer Laing as a Director 4(g) Re-election of Luke Mayhew as a Director 4(h) Re-election of Jill McDonald as a Director 4(i) Re-election of Dale Morrison as a Director 4(j) Re-election of Tracy Robbins as a Director 4(k) Re-election of Richard Solomons as a Director 4(l) Re-election of Ying Yeh as a Director 5 Reappointment of Ernst & Young LLP as Auditor 6 Authority to set Auditor's remuneration 7 Authority to make political donations 8 Authority to allot shares 9 Disapplication of pre-emption rights 10 Authority to purchase own shares 11 Notice of General Meetings NOTES: 1. The 'For' vote includes those giving the Chairman discretion. 2. Votes 'Withheld' are not counted in the calculation of the proportion of votes 'For' or 'Against' a resolution. 3. The total number of ordinary shares in issue, excluding Treasury Shares, on Wednesday 6 May 2015 was 236,117,256. 4. Copies of the resolutions passed, other than resolutions concerning ordinary business, will be submitted to the UK Listing Authority via the National Storage Mechanism and will be available in due course for inspection at www.hemscott.com/nsm.do For further information Investor Relations (David Kellett, Emma Parker, Matt Woollard): +44 (0)1895 512176 +44 (0)7808 098724 Media Relations (Yasmin Diamond, Zoe Bird): +44 (0)1895 512008 +44 (0)7736 746167 Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with a broad portfolio of hotel brands, including InterContinental® Hotels & Resorts, HUALUXE® Hotels and Resorts, Crowne Plaza® Hotels & Resorts, Hotel Indigo®, EVEN™ Hotels, Holiday Inn® Hotels & Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites®. In January 2015, IHG acquired Kimpton Hotels & Restaurants, the world's leading boutique hotel business. IHG manages IHG® Rewards Club, the world's first and largest hotel loyalty programme with over 84 million members worldwide. The programme was relaunched in July 2013, offering enhanced benefits for members including free internet across all hotels, globally. IHG franchises, leases, manages or owns over 4,800 hotels and more than 710,000 guest rooms in nearly 100 countries, with over 1,200 hotels in its development pipeline. Over 350,000 people work across IHG's hotels and corporate offices worldwide. In January 2015 we completed the acquisition of Kimpton Hotels & Restaurants, adding 62 hotels (11,300 rooms) to our system size and 16 hotels to our development pipeline. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.ihgrewardsclub.com for more on IHG Rewards Club. For our latest news, visit: www.ihg.com/media, www.twitter.com/ihg, www.facebook.com/ihg or www.youtube.com/ihgplc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 08May2015
